UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1064


BRANDON WILLIAMS,

                     Plaintiff - Appellant,

              v.

STATE OF NORTH CAROLINA OFFICE OF THE                                 GOVERNOR;
COMMISSIONER DEPARTMENT OF MOTOR VEHICLES,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:19-cv-00253-D)


Submitted: March 12, 2020                                         Decided: March 17, 2020


Before KING, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brandon Williams, Appellant Pro Se. Neil Clark Dalton, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandon Williams filed a notice of appeal in the district court, where his civil action

was pending. Appellees have moved to dismiss the appeal for lack of jurisdiction, and

Williams has responded with a motion for judgment as a matter of law.

       Williams failed to identify the order from which he seeks to appeal, in violation of

Fed. R. App. P. 3(c)(1)(B). When Williams filed his notice of appeal, the only order on

the docket was the order referring his motion for leave to proceed in forma pauperis to the

magistrate judge. If Williams is seeking to appeal that order or the Clerk’s letter advising

him to respond to the motion to dismiss, the appeal is interlocutory, and we lack

jurisdiction. See 28 U.S.C. §§ 1291, 1292 (2018); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).              Otherwise, we lack

jurisdiction because there was no other order from which Williams could have appealed.

       Accordingly, we deny Williams’ motion for judgment as a matter of law, grant

Appellees’ motion to dismiss, and dismiss the appeal for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                DISMISSED




                                              2